Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2020/0007092).

4.	With respect to claim 1, Wang teaches a wireless device, comprising:
	a radio frequency (RF) connector (inherent there is a connector to connect to an antenna) configured to connect to an antenna (134);
	a RF transmitter (part of 120) configured to transmit RF power to the RF connector;
	a memory (part of 132, see para 0029, reads and writes memories)configured to store a first power measurement of previously transmitted RF forward power between the RF transmitter and the RF connector;
	a power measurement unit configured to measure, as a second power measurement, a portion of the transmitted RF power that is reflected via the RF connector (218, power detection); and

	retrieve the first power measurement from the memory (memory stored in 132), and determine if a first antenna is connected to the RF connector based on the retrieved first power measurement and the second power measurement (notice 132 provides further control of output node based on reflect power so essentially detecting the first antenna, otherwise, the system does not work).

Allowable Subject Matter

5.	Claims 8-20 are allowed.

6.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance: 

With respect to claim 2, the prior art does not teach the wireless device further comprising:
	a first directional coupler; and
	a second directional coupler,
	wherein the first directional coupler includes a first port coupled to an output of the RF transmitter, a second port coupled to the second directional coupler, and a third 
	wherein the second directional coupler includes a first port coupled to the second port of the first directional coupler, a second port coupled to the RF connector, and a third port coupled to the power measurement unit, wherein the third port comprises a coupled port of the second directional coupler, and wherein the second directional coupler includes a fourth port that comprises an isolated port of the second directional coupler.

	With respect to claim 4, the prior art does not tech the wireless device further comprising:
	a second antenna that comprises an internal antenna, wherein the first antenna comprises an external antenna, and
	wherein the controller is further configured to select either the external antenna, or the internal antenna, for transmission or reception based on the retrieved first power measurement and the second power measurement.

With respect to claim 5, the prior art does not teach the wireless device the controller is further configured to:
determine a return loss based on the retrieved first power measurement and the second power measurement, and
	perform at least one of:


With respect to claim 6, the prior art does not teach the wireless device further comprising:
	a directional coupler, wherein the directional coupler includes a first port coupled to an output of the RF transmitter, a second port coupled to the RF connector, and a third port coupled to the power measurement unit, wherein the third port comprises a coupled port of the directional coupler, and wherein the directional coupler further includes a fourth port that comprises an isolated port of the directional coupler.

	With respect to claim 8, the prior art does not teach a method, comprising:
	transmitting radio frequency (RF) power, from a transmitter, to an RF connector terminal of a wireless device, wherein the RF connector terminal is configured to connect to an external antenna of the wireless device; 
measuring, as a first power measurement, first RF power, of the transmitted RF power, that is reflected via the RF connector terminal; 
creating a transmission path discontinuity between an output of the transmitter and the RF connector terminal; 
measuring, as a second power measurement, second RF power, of the transmitted RF power, that is reflected from the discontinuity; and 


With respect to claim 14, the prior art does not teach a system, comprising:
	a radio frequency (RF) connector terminal configured to connect to an antenna;
a RF transmitter configured to transmit RF power to the RF connector terminal;
	a power measurement unit configured to measure, as a first power measurement, first RF power, of the transmitted RF power, that is reflected via the RF connector terminal; and
	a controller configured to cause a transmission path discontinuity between the RF transmitter and the RF connector terminal;
	wherein the power measurement unit is further configured to measure, as a second power measurement, second RF power, of the transmitted RF power, that is reflected from the discontinuity, and
	wherein the controller is further configured to determine if a first antenna is connected to the RF connector terminal based on the first and second power measurements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844